DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 11/9/20 has been entered. Claims 1-20 remain pending in the application. 
Claim Objections
Claim 19 is objected to because of the following informalities:  
In claim 19, line 2, “hook shaped” should be changed to “hook-shaped” so as to maintain consistency with claim 17.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "said conveyor" in line 17.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner will assume that the “said conveyor” refers to the “endless conveyor assembly” mentioned in claim 1, line 4. 

Claim 20 recites the limitation "said endless conveyor assembly" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner will assume that the “said endless conveyor assembly” refers to the “elongate conveyor” mentioned in claim 15, line 3.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 8, 9, 12-15 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoshi et al. (U.S. Pub. No. 2012/0079928 A1). 
Regarding claim 1, Hoshi discloses (Figures 1-11) an apparatus (1) for removing elongate stringy turnings (the chips mentioned in [0028]) from a workpiece being machined ([0028]) comprising:
an elongate conveyor support (6, 7) having a first end (6a) and a second end (7b)([0034]); an endless conveyor assembly (4)([0035]) mounted on said support (6, 7)(see Figure 2) between a first conveyor mount (5a)([0033]) proximal said first end (6a)(see Figure 2) and a second conveyor mount (7a)([0034]) axially spaced from said first conveyor mount (5a)(see Figure 2), said endless conveyor assembly (4) having an upper run (10’) and a lower run (10’’)([0037])(see Figure 2); a plurality of spaced grapples (11, 12)([0039]) connected to said endless conveyor assembly (4)(see Figure 2), said grapples 
Regarding claim 2, Hoshi discloses (Figures 1-11) that the apparatus’s (1) said first end (6a) of said elongate conveyor support (6, 7) is selectively positionable proximal said turnings (indeed the conveyor 4 is selectively positionable such that the first end 6a is proximal the incoming elongate turnings). 
Regarding claim 8, as seen in Figure 2, the aforementioned first roller (9, 9a) comprises an idler roller. 
Regarding claim 9, as seen in Figures 1 and 2, there is a stand (5) connected to and supporting said apparatus (1)([0030-0031]).
Regarding claim 12, as seen in Figures 1 and 2, the powered roller (8, 8a, 8b) comprises a sprocket (8)([0035]) and the said endless conveyor assembly (4) comprises a chain (10)([0035]).
Regarding claim 13, as seen in Figures 2-5, the sprocket (8) is indeed mounted for rotation around a horizontal axis and said chain (10) has an upper strand (10’) and a lower strand (10’’)([0037]), and there is a chain support bar (14)([0045]) between said upper strand (10’) and said lower (10’’) strand.
Regarding claim 14, as seen in Figures 2-5, wherein said chain (10) comprises roller links (10a)([0039])(see Figure 5), alternate roller links (10a) comprising said grapples (11, 12)(see Figure 5).
Regarding claim 15, as seen in Figures 1-11, Hoshi discloses an apparatus (1) for removing elongate stringy turnings (the chips mentioned in [0028]) from a workpiece being machined ([0028]) comprising:
an elongate conveyor (4) having a first end (6a) and a second end (7b)([0034])(Figures 1-2), said conveyor (4) being selectively positionable such that said first end (6a) is proximal said stringy turnings (indeed the conveyor 4 is selectively positionable such that the first end 6a is proximal the incoming elongate turnings), said conveyor (4) having an upper run (10’) and a lower run (10’’)([0037])(see Figure 2); a plurality of grabbing formations (11, 12) formed on said conveyor (4)([0035]), said grabbing formations (11, 12) extending upwardly from said upper run (10’) and extending downwardly from said lower run (10’’)(see Figure 2); a support (6, 7) for said conveyor (4)(see Figure 2)([0033-0034]); and driver (8) connected to said conveyor (4) and operative to move said conveyor (4) such that stringy turnings are grabbed at said first end (6a) of said conveyer (4)(see Figure 2)([0028][0033]) and transferred along said conveyor (4) to said second end (7b) of said conveyer (4)([0035-0036]).
Regarding claim 17, Hoshi discloses that said grapples (11, 12) are generally hook-shaped (Figures 2-5 and Figures 8-10).
Regarding claim 18, as seen in Figures 1 and 2, a portion (7b) of said endless conveyor assembly (4) extends into a stringy turning collection area (2)(see Figure 2)([0028]) such that said grapples (11, 12) can hook onto at least a portion (6a) of said stringy turnings and pull them into said endless conveyor assembly (4)(see Figure 2)([0033]).
Regarding claim 19, Hoshi discloses that said grabbing formations (11, 12) are generally hook-shaped (Figures 2-5 and Figures 8-10).
Regarding claim 20, Hoshi discloses that said first end (6a) of said conveyor (4) is positioned proximal said turnings (indeed the conveyor 4 is selectively positionable such that the first end 6a is proximal the incoming elongate turnings), a portion (7b) of said conveyor (4) extends into a stringy .
Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishiki et al. (U.S. Pub. No. 2015/0343584 A1). 
Regarding claim 1, as seen in Figures 1-6, Nishiki discloses an apparatus (1) for removing elongate stringy turnings (the chips mentioned in [0032-0033]) from a workpiece being machined ([0032]) comprising:
an elongate conveyor support (2) having a first end (2a) and a second end (2b)([0032])(see Figure 2); 
an endless conveyor assembly (3) mounted on said support (2)(see Figure 2) between a first conveyor mount (2a) proximal said first end (2a)(see Figure 2) and a second conveyor mount (2b)([0032]) axially spaced from said first conveyor mount (2a)(see Figure 2), said endless conveyor assembly (3) having an upper run (10b) and a lower run (10a)(see Figure 2)([0040]); 
a plurality of spaced grapples (11) connected to said endless conveyor assembly (3)(see Figure 2)([0045]), said grapples (11) extending upwardly from said upper run (10b)(see Figure 2) and extending downwardly from said lower run (10a)(see Figure 2); 
said first conveyor mount (2a) comprising a first roller (9) engageable with said endless conveyer assembly (3)(see Figure 2); 
said second conveyor mount (2b) comprising a second roller (8, 8a) engageable with said endless conveyor assembly (3)([0037])(see Figure 2), at least one of said first (9) and second (8, 8a) rollers being a powered roller (it is driven by drive motor 12, see [0037]);
and said first (2a) and second (2b) conveyor mounts defining first (2a) and second (2b) axially spaced mount positions on said conveyor (3), respectively (see Figure 2).
Regarding claim 6, as seen in Figures 1-6, Nishiki discloses that the support (2) comprises a U-shaped member (the U-shape made by left and right side walls 5b and flat bottom wall 5a, see [0035] and Figure 1) extending from said first mount position (2a) to said second mount position (2b), said U-shaped member comprising first (5b) and second (5b) spaced legs interconnected by a web portion (5a)([0035]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hoshi et al. (U.S. Pub. No. 2012/0079928 A1) in view of Dudley (U.S. Patent No. 5,722,604).
Regarding claims 3-5 and 16, Hoshi discloses most of the elements of the apparatus except for a metal chipper assembly mounted proximal the said second conveyor mount position and operative to cut said stringy turnings into chips wherein the metal chipper assembly comprises at least one milling wheel rotatably mounted proximal said second conveyor mount position and at least one cutting tool having a cutting end proximal said at least one milling wheel. 
Dudley discloses (see Figure 3 especially) a similar apparatus with an elongate conveyor assembly (31) or elongate conveyor (31) that similarly gets rid of metal scrap and cuts stringy turnings into chips (Figure 3)(Column 3, lines 59-67) comprising a metal chipper assembly (40) mounted on the second conveyor mount position (the position wherein feed is let go, the discharge portion - see Figure 3). The metal chipper assembly (40) comprises at least one milling wheel (40)(see Figure 3) rotatably mounted proximal to said second conveyor mount position (Column 4, lines 40-64). Moreover, the 
Given Dudley’s teachings regarding the inclusion of a metal chipper assembly mounted proximal to said conveyor mount position wherein the metal chipper assembly includes a milling wheel and a cutting tool, it would have been considered obvious to one of ordinary skill in the art at the time the invention was filed to modify Hoshi’s apparatus such that it too has a metal chipper assembly mounted proximal to the said second conveyor mount position wherein the metal chipper assembly comprises a rotatably mounted milling wheel proximal to said second conveyor mount position and one cutting tool with a cutting end proximal said milling wheel. Moreover, such a metal chipper assembly would indeed be operative to cut said stringy turnings into chips, as taught by Dudley. Doing so will ensure the environmental disposal of the stringy turnings and will also ensure the more effective recycling of coolant fluid (Dudley Column 1, lines 7-19). 
Claims 7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nishiki et al. (U.S. Pub. No. 2015/0343584 A1) in view of Dudley (U.S. Patent No. 5,722,604).
Regarding claim 7, Nishiki as mentioned above discloses most of the elements including the aforementioned U-shaped member; however, an additional tubular member surrounding the U-shaped and connected to it is not shown. 
Dudley discloses (Figure 3) the use of a tubular member (39) surrounding the conveyor (31)(Column 3, lines 59-67). Given Dudley’s teaching, it would have been considered obvious to one of ordinary skill in the art at the time the invention was filed to modify Nishiki such that a tubular member is in surrounding relationship and connected to the U-shaped member. Doing so will provided an added layer of effectiveness by ensuring that the stringy/metal chips are effectively directed to the metal chipper assembly.
Regarding claim 9, Nishiki as shown in Figure 1 does not necessarily show a stand/stanchion connected and supporting the apparatus (1); however, this does not mean that Nishiki does not teach as the apparatus must inherently be supported by some structure in order to function. Such a structure may be a stand, though this is not specifically disclosed.
Dudley, as mentioned above, discloses of a similar apparatus that comprises a stand/stanchion connected and supporting the apparatus (see Figure 1).
Given Dudley’s teachings, it would have been considered obvious to one of ordinary skill in the art at the time the invention was filed to ensure that Nishiki’s support structure is indeed a stand/stanchion. Doing so will ensure the structural soundness of Nishiki apparatus, which is both necessary and vital for its operation. 
Regarding claim 10, Nishiki as modified above discloses a support structure with a stand/stanchion and a tubular member or tube that is in surrounding relationship and connected to the U-shaped member/adjustable tube support plate (the adjustable tube support plate is the same as the U-shaped member and comprised of 5a and 5b, see [0035]. It is adjustable, broadly speaking, in the sense that it can be adjusted as need be).
However, Nishiki does not specifically show – though does not preclude – that the stand/stanchion is connected to a lower plate and upper plate such that the upper plate carries the aforementioned adjustable tube support plate. 
Dudley, as mentioned above, discloses of a similar apparatus that comprises a stand/stanchion connected and supporting the apparatus (see Figure 1). The stand stanchion is connected to a lower plate (59) and an upper plate (30)(see Figure 1). 
Given Dudley’s teaching, it would have been considered obvious to one of ordinary skill in the art at the time the invention was filed to modify Nishiki’s apparatus (1) such that its stand/stanchion is connected to a lower plate and upper plate such that the upper plate carries the aforementioned .
Response to Arguments
Applicant's arguments filed 11/9/20 have been fully considered but they are not persuasive.
Applicant arguments with respect to claim 11’s rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is not persuasive. Applicant argues that “as shown in MPEP 2173.05(e), it is well established law that inherent components have antecedent basis in the claims, e.g., a sphere inherently has an outer surface” and that, accordingly, “a tube inherently has axes”. Applicant then continues to argue that “applicant directs the Examiner to pages 10-11 and Figs. 9-11 wherein the X-Y directions are clearly shown and explained” and that “a person of ordinary skill in the art reviewing Applicant’s specification and drawings would clearly understand the meaning of the X-Y axes”.
 It is noted that the examiner is examining the entered claims and cannot read limitations from the Figures or the Specification into the claims. Though it is clear from the Figures 9-11 and the Specification where the X-Y directions are, there is insufficient antecedent basis for this limitation “X-Y direction axes” in the claim itself - especially as it relates to the structure of the claimed apparatus.
What exactly are each of the X and Y direction axes? Is it a lateral, radial, horizontal, or vertical movement direction? In reference to what exactly is the X and Y direction axes a lateral, radial, horizontal, or vertical movement direction? Applicant is expected to define such directions so as to clearly define the metes and bounds of the claim and clearly relay to the public the claimed structure.
Applicant’s arguments on 11/9/20 with respect to claim(s) 1, 2, 6, 8, and 12-15 being rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sinden (U.S. Patent No. 2,154,707), have been .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASIR A DIAB whose telephone number is (571)270-0486.  The examiner can normally be reached on Monday - Friday 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sunil Singh can be reached on (571) 272-3460.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 




/YASIR A DIAB/Examiner, Art Unit 3722                                                                                                                                                                                                        2/13/20

/Alan Snyder/Primary Examiner, Art Unit 3722